[Cite as Hines v. Miami Valley Hosp., 2012-Ohio-4081.]




        IN THE COURT OF APPEALS FOR MONTGOMERY COUNTY, OHIO

RONITA HINES                                              :

        Plaintiff-Appellant                                           C.A. CASE NO.       24920

v.                                                                    T.C. NO.   11CV7032

MIAMI VALLEY HOSPITAL                                    :             (Civil appeal from
                                                                        Common Pleas Court)
        Defendant-Appellee                                        :

                                                         :

                                             ..........

                                           OPINION

                         Rendered on the       7th       day of       September , 2012.

                                             ..........

RONITA HINES, c/o St. Vincent DePaul Homeless Shelter, 120 Apple Street, Dayton, Ohio
45402
      Plaintiff-Appellant

MIAMI VALLEY HOSPITAL, c/o Ms. Kitty Collins, Mid-Wife, 1 Wyoming Street, Dayton,
Ohio 45409
      Defendant-Appellee

                                             ..........

DONOVAN, J.

        {¶ 1}     This matter is before the Court on the Notice of Appeal of Ronita Hines, filed

November 30, 2011. Hines appeals from the decision of the trial court which granted a
                                                                                             2

motion to dismiss her complaint which was filed by Miami Valley Hospital (“MVH”),

Geoffrey P. Walker, Kitty Collins and Tracy Millier. Appellees did not file a brief in

response.

       {¶ 2}      The caption of Hines’ complaint lists the following individuals in addition

to MVH: “Mr. Geoffrey P. Walker, Corporate; Dr. Gradulope/ Dr. Josph; Mid Wife Ms. Kitty

Collins; Director of Emergency Room Ms. Tracy Millier.”

       {¶ 3}     On October 26, 2011, several of the Defendants filed their motion to dismiss,

in which they argued that Hines failed to state a claim upon which relief could be granted,

pursuant to Civ.R. 12(B)(6), and further that she failed to include an affidavit of merit,

pursuant to Civ.R. 10(D)(2). The trial court’s decision provides that “the Motion to Dismiss of

Defendants Miami Valley Hospital, ‘Mr. Geoffrey P. Walker, Corporate,’ ‘Mid Wife Ms.

Kitty Collins,’ and ‘Director of Emergency Room Ms. Tracy Millier’ is sustained.” The

decision does not indicate that “there is no just reason for delay,” pursuant to Civ.R. 54(B),

which provides in part:

               * * * In the absence of a determination that there is no just reason for

       delay, any order or other form of decision, however designated, which

       adjudicates fewer than all the claims or the rights and liabilities of fewer than

       all the parties, shall not terminate the action as to any of the claims or parties,

       and the order or other form of decision is subject to revision at any time before

       the entry of judgment adjudicating all the claims and the rights and liabilities

       of all the parties.

       {¶ 4} R.C. 2505.02 provides: “(B) An order is a final order that may be reviewed,

affirmed, modified, or reversed, with or without retrial, when it is one of the following: (1)
                                                                                              3

An order that affects a substantial right in an action that in effect determines that action and

prevents a judgment.” The trial court did not enter final judgment as to all Defendants.

Hines’ complaint remains pending against “Dr. Gradulope / Dr. Josph,” and Hines’ appeal is

accordingly dismissed for lack of a final appealable order.

                                              ..........

GRADY, P.J. and HALL, J., concur.

Copies mailed to:

Ronita Hines
Miami Valley Hospital
Hon. Mary Katherine Huffman